PERRY, Judge
(dissenting): *
I dissent. While the underlying negotiations between the appellant and the undercover agents occurred in the appellant’s barracks room at Fort Dix, New Jersey, the record reflects that the actual sales and deliveries of narcotic substances transpired at Springfield, New Jersey, and at Mt. Holly, New Jersey, away from Fort Dix. In each instance the actual sale and delivery was made by a man named Valles, with whom the appellant dealt and apparently had an ongoing relationship involving the trafficking of narcotics. The appellant was charged with and convicted of possession and salé of lysergic acid diethylamide (LSD).
Our cases clearly hold that the mere planning and formulating of a criminal venture on a military installation does not operate to confer court-martial jurisdiction to try the substantive offense, the object of the criminal venture, where the substantive offense occurs exclusively away from the military reservation. Thus, in United States v. Hedlund, 2 M.J. 11 (C.M.A.1976), we sustained court-martial jurisdiction over a charge of conspiracy to commit robbery where the planning and preliminary negotiations were known to have occurred on the military base, but found the absence of court-martial jurisdiction with respect to the object of the conspiracy, the robbery, which occurred away from the military base. See United States v. Smith, 5 M.J. 129 (C.M.A.1978); United States v. Williams, 4 M.J. 336, 337 (C.M.A.1978); United States v. Sandy, 4 M.J. 102 (C.M.A.1977); United States v. Alef, 3 M.J. 414 (C.M.A.1977); United States v. Henry, 3 M.J. 190 (C.M.A.1977); United States v. Sims, 2 M.J. 109 (C.M.A.1977); United States v. McCarthy, 2 M.J. 26 (C.M.A.1976); United States v. Uhlman, 1 M.J. 419 (C.M.A.1976). The appellant was not tried and convicted on conspiracy charges which clearly could have been made on account of the planning activity which occurred at his barracks at Fort Dix, New Jersey. Instead, he was prosecuted for conduct that occurred away from the military base. Under those circumstances, the court-martial which tried and convicted him was without jurisdiction. Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971); O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969).
I would reverse the decision of the Court of Military Review and order that the charge be dismissed.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.